--------------------------------------------------------------------------------

Exhibit 10.1



SEPARATION AGREEMENT AND RELEASE


This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is made and entered into on
this 10th day of June, 2019, by and between Paul Susie (“Employee”) and Severn
Savings Bank, FSB (the “Bank” or “Company”).  Each may be referred to herein as
a “Party” and, collectively, as the “Parties.”


WHEREAS, Employee understands and agrees that the last day on which Employee
will have actively performed Employee’s job duties for the Company was May 30,
2019;


WHEREAS, Employee and Company desire to formalize the arrangements to which they
have agreed regarding Employee’s separation from employment from the Bank;


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the adequacy of which are hereby
acknowledged by the Parties, Employee and Company agree as follows:


1.          Separation Payments.  The Company shall pay Employee separation pay
in the amount of $50,188.68, which is the equivalent of 12 weeks of Employee’s
gross wages, less any applicable tax withholdings, deductions authorized in
writing by Employee, or as otherwise required by applicable law.  In addition,
the Company shall pay Employee 162 hours of personal time off accumulated in the
amount of $16,938.68 at such time as this Agreement shall become irrevocable. 
The separation payments shall be made on the Company’s regularly scheduled pay
dates, with the first payment commencing on the first regularly scheduled pay
date that occurs at least five (5) days after this Agreement becomes effective,
binding, and irrevocable, as provided in Section 15 below.  Each separation
payment shall be made through normal payroll deposit, with the payment
stub/receipt mailed to the home/mailing address the Bank has on file for
Employee or any other address Employee provides to the Bank in writing.  During
the period in which separation payments are made to Employee, Employee shall be
eligible to continue to participate in the Bank’s benefit plans (e.g., health
insurance, 401k) on the same terms and conditions applicable to other similarly
situated employees of the Bank, but Employee shall not be eligible to accrue any
additional days of paid leave during the period in which separation payments are
made.  Employee acknowledges that Employee would not be entitled to the
separation payments (and remain eligible to participate in the Bank’s benefit
plans) described herein, but for Employee’s agreement to the release contained
in Section 2 below and other consideration Employee has provided to the Bank as
described herein.


Notwithstanding the above, provided Employee is actively seeking full time
employment, and further provided Employee cooperates with the Bank to assist the
Bank in matters that Employee is familiar, after request by the Bank, the
Employee shall receive the equivalent of additional separation pay (“Additional
Pay”) until such time as Employee obtains employment, except that in no event
shall the Additional Pay exceed $50,188.68, less any applicable tax
withholdings, deductions, etc., all as above described.



--------------------------------------------------------------------------------

2.          General Release. Employee, for himself, Employee’s heirs, executors,
administrators, personal representatives, successors, and assigns (individually
and collectively, the “Releasing Parties”), hereby releases and forever
discharges the Bank, its parent company, subsidiaries, and operating affiliates,
and each of their current, former, and future directors, officers, employees,
shareholders, agents, attorneys, and insurers, as well as each of the
foregoing’s successors and assigns (individually and collectively, the "Released
Parties"), from any and all claims, demands, causes of actions, damages,
liabilities, obligations, or other legal responsibilities of any kind, whether
known or unknown, in law or equity, based upon, arising out of, or related in
any way to Employee’s employment with the Bank or the termination of that
employment.


(a)       The foregoing release includes, but is not limited to, any claims for:
(i) compensation, wages, or other benefits; (ii) discrimination or retaliation
(e.g., Title VII of the Civil Rights Act of 1964 as amended, Civil Rights Act of
1966, Americans With Disabilities Act, as amended, Equal Pay Act, as amended,
Age Discrimination in Employment Act, as amended, and any comparable federal,
state, or local statutes that prohibit any form of discrimination or
retaliation); (iii) breach of express or implied contract or unjust enrichment;
(iv) wrongful discharge, fraud, assault, battery, emotional distress, covenant
of good faith and fair dealing, or any other tort theory;  (v) violation of any
other federal, state or local law, regulation or public policy; and (vi) any
other claim that arises out of or in any way relates to Employee’s employment
relationship with the Bank or any Released Parties.


(b)       Notwithstanding the foregoing, the release contained herein does not: 
(i) apply to any benefit that vested with Employee prior to the effective date
of this Agreement; (ii) preclude the Releasing Parties from pursuing a claim or
instituting legal action to enforce the provisions of this Agreement; or (iii)
preclude the Releasing Parties from filing a claim for unemployment, except to
the extent that a claim for unemployment is barred or reduced as a result of the
separation payments set forth herein.


(c)     Notwithstanding the foregoing, the release contained herein does not
preclude Employee from seeking the continuation or conversion of insurance
coverage to the extent that the Bank’s insurance plans or applicable law provide
for such continuation or conversion of coverage.


3.           Covenant Not To Sue and Waiver of Relief.  Employee (on Employee’s
own behalf and on behalf of the Releasing Parties) covenants that Employee has
not filed and will neither file nor cause or permit to be filed on Employee’s
behalf any demand for arbitration, lawsuit, or other legal proceeding against
the Released Parties seeking equitable or monetary relief based upon, arising
out of, or related in any way to any events that occurred up to and including
the effective date of this Agreement, except to the extent that such a claim
concerns a claim for unemployment benefits.  In the event that any person,
organization, or other entity files or causes or permits to be filed a claim,
charge, demand for arbitration, administrative proceeding, lawsuit, or other
legal proceeding that is based upon, arising out of, or related in any way to
any events that occurred up to and including the effective date of this
Agreement (other than a claim for unemployment benefits), Employee (on
Employee’s own behalf and on behalf of the Releasing Parties) shall not seek or
accept any relief in such action.  Notwithstanding the foregoing, nothing in
this Section shall preclude Employee from filing a charge of discrimination or
cooperating with any investigation by an administrative agency to the extent
that such cooperation is permitted by applicable law.


2

--------------------------------------------------------------------------------

4.         Representations Regarding Rights Released and Status of Employment. 
Employee represents and warrants that Employee has not assigned or otherwise
transferred to any person or entity any claims released in this Agreement.  In
connection with Employee’s search for new employment, Employee may represent to
any person or entity that Employee is an employee or was employed by the Bank
through the date this Agreement shall become irrevocable, but Employee may not
represent or imply to any person or entity, or engage in any other act or
omission that suggests, Employee is authorized to enter into any agreement or
take any action that might bind the Bank to any contractual or other legal
obligations commencing with the execution of this Agreement.


5.          Nondisparagement.  Employee shall not make any unfavorable or
disparaging communication concerning the Released Parties or any of the products
or services they provide.  Employee shall cooperate with Company to provide any
information related to Employee’s former duties and responsibilities upon
request by the Company.


6.           References.  In the event that Employee identifies the Bank as an
employment reference, Employee shall direct any references to contact the Bank’s
Vice President of Human Resources and the Bank shall in turn provide a neutral
employment reference (i.e., positions held, dates of employment, and
compensation).  If during the course of an employment reference the Bank is
asked the circumstances regarding Employee’s departure from the Bank, the Bank
will advise the inquiring person or entity that Employee resigned from
employment to pursue other opportunities.


7.         Confidentiality.  Employee shall not disclose the terms of this
Agreement to any person or entity other than Employee’s counsel, immediate
family, and tax advisors, provided that each person or entity to which a
disclosure is made agrees prior to disclosure to abide by the confidentiality
provisions contained herein.  Employee also shall maintain the confidentiality
of the Bank’s trade secrets, proprietary information, and other confidential
business information.  Employee understands that this contractual duty of
confidentiality regarding the Bank’s trade secrets, proprietary information, and
other confidential business information supplements, and does not supplant, the
common law and statutory duties Employee owes the Bank to maintain the
confidentiality of such information.


8.          Return of Bank Property.  Employee shall return to the Bank no later
than June 20, 2019, whether in hard copy or electronic form, all Confidential
Business Information and other documents, materials, and equipment belonging to
the Bank (hereinafter “Bank Property”).  Confidential Business Information shall
include, but not be limited to, all trade secrets, processes, methods,
passwords, practices, finances, operations, client information, pricing
information, vendor information, marketing plans/strategies, business
plans/strategies, know-how, and technology.  To the extent that any Bank
Property exists in electronic form on a computer or in an email account or other
electronic account accessible by Employee and not belonging to or controlled by
the Bank, Employee represents and warrants that by June 20, 2019, all versions
of electronic documents/information constituting Bank Property shall be
deleted/destroyed and, to the extent that such electronic documents/information
may be retrieved, restored, or otherwise accessed by forensic or other
consultants, Employee shall not directly or indirectly retrieve, restore, or
otherwise access such deleted electronic documents/information, whether with the
assistance of a consultant or otherwise.  In the event that Employee gains
access to or otherwise comes to possess any Confidential Business Information on
or after June 20, 2019, the provisions of this Section 8 shall apply and be
implemented no later than three days after Employee gains such access.


3

--------------------------------------------------------------------------------

9.           Entire Agreement and Severability.  No addition, modification,
amendment, or waiver or any part of this Agreement shall be binding or
enforceable unless executed in a written document signed by both Parties.  The
Parties acknowledge that this Agreement constitutes the entire agreement between
them, superseding all prior written and oral agreements.  If any provision of
this Agreement is held to be invalid, void, or unenforceable, said provision,
and only the offending language of said provision, shall be severed from this
Agreement, even if the offending language of said provision does not comprise an
entire numbered section or even an entire sentence in a numbered section.  The
remaining provisions of the Agreement shall remain in full force and effect, and
shall be enforced to the extent permitted by applicable law in the event that
any provision of this Agreement is severed.


10.          Non-Admission.  The Parties agree that neither this Agreement nor
the consideration given herein shall be construed as an admission of any
wrongdoing or liability by the Bank or Employee, and that all such liability is
expressly denied.  Furthermore, the Parties agree that neither Party shall be
deemed a prevailing party by virtue of this Agreement.  Employee authorizes the
Bank or its parent company to issue a Form 8-K stating that the Employee has no
disagreement with the Company’s Management or Board of Directors.


11.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be considered an original, but all of which
together shall constitute one and the same instrument.


12.          Subject Headings.  The subject headings of the sections of this
Agreement are included solely for purposes of convenience and reference only,
and shall not be deemed to explain, modify, limit, amplify or aid in the
meaning, construction or interpretation of any of the provisions of this
Agreement.


13.          Successor and Assigns.  This Agreement shall be binding on the
heirs, personal representatives, successors, and assigns of each Party.


14.          Governing Law and Dispute Resolution.  This Agreement shall be
governed by and construed in accordance with the law of the State of Maryland,
without regard to any conflict of laws principles that would permit the laws of
any other jurisdiction to apply.  Any dispute arising out of or relating to this
Agreement must be brought in the Circuit Court of Maryland for Anne Arundel
County or the United States District Court for the District of Maryland
(Baltimore Division).  The Parties consent to personal jurisdiction and venue
before such courts and the Parties waive any defense based on personal
jurisdiction, venue, or forum nonconveniens before such courts.  In the event
that Employee breaches the provisions of Section 5, or Section 8 of this
Agreement, the Bank may terminate making any additional separation payments
without any liability to Employee for failing to make such payments and Employee
must refund to the Bank any separation payments Employee received, plus the Bank
may recover from Employee any additional relief available under applicable law.


4

--------------------------------------------------------------------------------

15.        Statutory Disclosures.  Employee represents that by signing this
Agreement, Employee has carefully read the foregoing, has had sufficient
opportunity to review and deliberate the foregoing with counsel of Employee’s
own choosing, knows and understands the contents of this Agreement, and signs
this Agreement as a free and independent act.  Employee hereby is specifically
advised to consult with an attorney before executing this Agreement.  Employee
acknowledges and agrees that no inducements, representations, or agreements have
been made or relied upon to make this Agreement, except as expressly stated
herein, and that Employee is waiving certain rights Employee might otherwise
have had.




(a)
Employee was presented with this Agreement on May 30, 2019 and is being given
twenty-one (21) calendar days from that date within which to consider accepting
and being bound by the terms of this Agreement.  Employee represents that
Employee understands and acknowledges that Employee’s release and waiver of
claims is exchanged for the separation payments described above in Section 1 and
other consideration described elsewhere in this Agreement, which Employee would
not otherwise be entitled to receive from the Bank.





(b)
If Employee decides to accept the terms of this Agreement, Employee must execute
the Agreement and provide it to the Bank on or before the close of business on
June 20, 2019.  Thereafter, Employee has seven (7) days to revoke the Agreement.





(c)
The entire Agreement shall become effective, binding, and irrevocable if the
Bank does not receive written notice of Employee’s decision to revoke the
Agreement within seven (7) days of the date on which Employee provided a signed
copy of the Agreement to the Bank (any notice concerning this Agreement should
be sent to Severn Savings Bank, FSB, attn.:  Brooke Poindexter, 200 Westgate
Circle, Suite 200, Annapolis, Maryland 21041, or bpoindexter@severnbank.com). 
The Bank shall release the separation payments and other consideration to
Employee in accordance with the terms of the Agreement after the revocation
period lapses if Employee has not revoked the Agreement.





(d)
In the event that Employee executes this Agreement and then revokes Employee’s
acceptance within seven (7) days of executing it, Employee shall return all
copies of the executed Agreement to the Bank, and the Agreement shall become
null and void.



5

--------------------------------------------------------------------------------

SEVERN SAVINGS BANK, FSB

EMPLOYEE
 
 
 
By: /s/Brooke Poindexter
By: /s/Paul Susie
 
Brooke Poindexter

Paul Susie
 
Vice President, Human Resources
 
 
 
 
Date: June 10, 2019 Date:  June 10, 2019




6

--------------------------------------------------------------------------------